Citation Nr: 0430725	
Decision Date: 11/18/04    Archive Date: 11/29/04	

DOCKET NO.  02-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1969.  
He has reported service in Vietnam from June 1968 to May 1969 
with the 15th Admin Company of the 1st Air Cavalry Division 
located at An Khe, Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
VARO in Atlanta, Georgia, that denied service connection for 
PTSD.  

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide notice that informs a claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence the claimant is expected to provide.  Further, VA 
must "also request  that the claimant provide any evidence in 
the claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  In this case, notification to the veteran and 
assistance to the veteran in developing his claim have not 
met the standards required under the VCAA or the Quartuccio 
and Charles cases.

For example, no information with regard to the activities of 
the veteran's unit during his time in Vietnam is of record.  
No attempt has been made to contact the United States Armed 
Services Center for Research of Unit Records (CURR) for 
corroboration of information pertaining to the veteran's 
activities in Vietnam.  At the hearing before the undersigned 
at the Atlanta RO in August 2004, the veteran's accredited 
representative asked that contact be made with the CURR to 
help obtain corroborative information (transcript, page 22).  
The veteran has reported that he served from June 1968 to May 
1969 in Vietnam with the 15th Admin Company of the 1st Air 
Cavalry Division in An Khe, Vietnam.  In testimony before the 
undersigned, he recalled being exposed to enemy mortar and 
rocket attacks on periodic occasions, particularly in August 
and September 1968.  The Board notes that the veteran himself 
could be more specific in providing more detailed information 
regarding his alleged stressors.  The Board is curious as to 
a possible discrepancy in information provided by the 
veteran.  At the hearing in August 2004, he testified that he 
recalled the name of one individual in his unit with whom he 
talked to days before the person was killed in action.  
However, from resources available to the Board, it is 
indicated the individual named by the veteran was killed in 
action in March 1967, well over a year before the veteran 
served in Vietnam.  With regard to the other name provided by 
the veteran, the veteran testified that while the individual 
was not in his unit, they grew up together and were in 
Vietnam at the same time.  The name provided by the veteran 
is not listed in the Vietnam Veterans Memorial Directory of 
Names as having been killed in Vietnam.  (Transcript, 
page 19.)

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  Development contemplated by the VCAA 
should be undertaken.  This is to inform 
the veteran of the provisions of the 
VCAA.  In particular, he should be 
expressly notified of any information, 
and any evidence not previously provided 
to VA, that is necessary to substantiate 
his claim on appeal and whether VA or the 
veteran is expected to provide such 
evidence. 

2.  VA should contact the veteran and 
request that he provide any additional 
information that he can recall regarding 
his claimed stressors.  He should be as 
specific as possible in providing details 
regarding the claimed inservice 
stressors.  He should be asked to provide 
dates, places, units of assignment, and 
times of any events, description of 
events, and the names and any other 
identifying information concerning any 
other individual involved in the events.  
At a minimum, he must indicate the 
location and the proximate time (a two-
month specific date range) of the 
stressful event or events in question, 
and the unit of assignment at the time 
this stressful event occurred.  The 
veteran is to be informed that this 
information is necessary to obtain 
supportive evidence of the stressful 
event or events and that failure to 
respond or provide as complete a response 
as possible may result in denial of his 
claim.  Of particular interest is the 
veteran's clarification of his 
recollection of the deaths of the two 
individuals he named at the August 2004 
hearing.

3.  The CURR, 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197, 
should be contacted and asked to provide 
unit diaries or command chronologies, or 
any other information pertaining to 
activities of the 15th Admin Company, 1st 
Air Cavalry Division, in August and 
September 1968.  If necessary, the 
National Archives should also be 
requested to provide any information, 
including the unit history, for the 15th 
Admin Company between June 1968 and May 
1969, the time of the veteran's 
assignment to that unit.  VA should then 
attempt to obtain command chronologies or 
any other information regarding the 
activities of the unit during the time 
frame the veteran was assigned to it.  
Any information obtained should be 
associated with the claims file.  If such 
efforts result in negative results, 
documentation to that effect should be 
placed in the claims file.

4.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, VA should schedule the veteran 
for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be provided to 
the examiner for review in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, such as psychological testing, 
that are deemed necessary for an accurate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify what stressors are sufficient to 
support such a diagnosis.  The complete 
rationale for any opinion expressed 
should be provided.  Whatever psychiatric 
disorder is diagnosed, the examiner 
should provide an opinion as to its 
etiology.  

5.  Following the aforementioned 
development, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for a response. 

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examination requested in this REMAND is deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for any scheduled examination could result 
in denial of his claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



